Citation Nr: 1530555	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, to include psoriasis, tropical disease, and fungus.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a skin disorder.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to a skin disorder.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a skin disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to through September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that continued a previous denial of service connection for a skin disorder, and denied service connection for diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and a psychiatric disorder.
	
With regard to the Veteran's skin disorder, the Veteran presently seeks to reopen a claim that was most recently denied in April 2006.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a skin disorder (on the merits), diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in April 2006, the RO determined new and material evidence had not been received to reopen a claim of service connection for a skin disability, including psoriasis; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since April 2006 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a skin disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed April 2006 rating decision that determined new and material evidence had not been received to reopen the claim of service connection for psoriasis is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, to include psoriasis, tropical disease, and fungus, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2014).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen for service connection for a skin disorder, any deficient notice for that claim is not prejudicial to the Veteran.

Skin Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran asserts that he currently has a skin disorder manifested by psoriasis, tropical disease, and fungus, as a result of his active service.  

Service connection for psoriasis was initially denied by the RO in August 1997.  The Veteran did not appeal this decision, and new and material evidence pertaining to the claim was received prior to the expiration of the appellate period.  Thus, the August 1997 decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103 (2014).

In April 2006, the RO determined new and material evidence had not been received to reopen the claims of service connection for psoriasis.  The Veteran did not appeal this decision, and new and material evidence pertaining to the claim was received prior to the expiration of the appellate period.  Thus, the April 2006 decision became final.  Id.

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1997, the RO concluded that the evidence of record had not shown that the Veteran developed psoriasis while in service.  In April 2006, the RO determined that the evidence continued to show the psoriasis was not incurred in or aggravated by service.  At the time of the April 2006 rating decision, the evidence of record included the Veteran's service treatment records, private medical treatment records from the Mayo Clinic showing current treatment for psoriasis, a March 1997 VA examination report showing diagnoses of chronic plaque psoriasis and tinea cruris, and VA outpatient treatment records dated through April 2006.

Evidence added to the record since the final April 2006 rating decision includes a February 2010 statement from the Veteran asserting that he was treated in service for tropical skin disease in 1957 to 1958 (referencing service treatment records dated in February and March 1958 showing treatment for fungus); VA outpatient treatment records dated through 2010 showing intermittent treatment for psoriasis; and a VA examination report dated in April 2013 showing diagnoses of tinea cruris and psoriasis.  The April 2013 VA examiner noted pigment change in the Veteran's groin area the origin of which he deemed inconclusive, and concluded that it was less likely than not that the Veteran's psoriasis was related to active service, with the tinea cruris appearing resolved at the time of examination.  The additional evidence also consists of the Veteran's lay statements as to the onset and continuity of symptoms.

The above-cited evidence received since April 2006 constitutes new and material 
evidence because, taken as a whole, it relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a skin disorder.  The additional diagnoses of current disability, and the Veteran's lay statements as to the onset and continuity of symptoms, when considered with the prior evidence, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.  Accordingly, the claim of service connection for a skin disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of service connection for a skin disorder, to include psoriasis, tropical disease, and fungus, is reopened.


REMAND

In reopening the Veteran's claim of service connection for a skin disorder, the Board finds that the issue must be remanded for further development of the record so as to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As indicated above, the April 2013 VA examination report shows diagnoses of tinea cruris (date of diagnosis March 1958) and psoriasis (date of diagnosis at least 1982).  The examiner explained that documentation of physical findings in the service treatment records were inadequate to make a differentiation between fungal infection and psoriasis.  The examiner added that there was evidence of post-inflammatory pigment change in the groin, which could be from either condition. Psoriasis was currently felt to be a condition which arises out of a genetic predisposition; however this was not the rule in all cases.   There was said to be a bimodal incidence in the late teens-early twenties and again in the fifties.  The examiner concluded that it was less likely than not that the Veteran's psoriasis was related to his active service, and that the tinea cruris infection appeared resolved.

The Board finds that this opinion of the VA examiner is of limited probative value. Initially, the opinion is inadequate because it did not take into account the Veteran's competent lay statements regarding the onset and continuity of symptoms, nor did it discuss certain prior medical evidence (the March 1997 VA examination showing a diagnosis of tinea cruris).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  On remand, an opinion should also be provided as to whether a skin disorder diagnosed during the pendency of this appeal is related to service.  See McLain v. Nicholson, 21 Vet. App, 319 (2007).  As such, a new examination is required.

With regard to the issues of service connection for diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and psychiatric disorder, the Veteran asserts that each is secondary to his skin disorder.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Adjudication of those issues must be deferred as they are inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran's asserted disabilities that have not yet been associated with his claims file.  All records obtained must be associated with the claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA skin examination by an appropriate physician that has not previously examined him so as to ascertain the nature and etiology of his asserted skin disorder, to include psoriasis, tropical disease, and fungus.   All studies deemed appropriate shall be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand must be made available to the examiner, who shall review the entire claims file in conjunction with this examination.  This fact should be so indicated in the examination report.

The examiner is requested to determine the diagnoses of any skin disorder(s) manifested over the entire course of this appeal.  As to any skin disorder diagnosed over the course of this appeal (to include psoriasis, tropical disease, and fungus), is it at least as likely as not that such is causally related to the Veteran's active service, to include the 1958 treatment for fungus?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be given.

The absence of evidence of treatment for a specific skin 
disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If, and only if, it is determined that a skin disability is related to service, the examiner should indicate whether it is at least as likely as not that diabetes mellitus, coronary artery disease, peripheral neuropathy of the lower extremities, and/or psychiatric disability is caused or aggravated by the skin disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


